Citation Nr: 1000200	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1971 to April 1972 and from December 1990 to August 
1991.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  In March 2008 a hearing was held before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is associated with the claims file.  


FINDING OF FACT

It is reasonably shown that the Veteran has recurrent 
tinnitus that is related to his service. 


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
benefit sought is being granted, there is no reason to 
belabor the impact of the VCAA on this matter; any notice 
defect or duty to assist failure is harmless.  


B. Factual Background

The Veteran's service treatment records, including the report 
of his July 1991 examination for release from active duty, 
are silent for complaints, findings, treatment, or diagnosis 
(or any mention of) tinnitus/ringing in the ears.  He served 
in a postal unit.  His claim seeking service connection for 
tinnitus was received in May 2007.

In a May 2007 letter, private audiologist S. C. notes that 
the Veteran presented with complaints of constant tinnitus 
that reportedly began while he was serving in the military.  
She opined that his tinnitus was "at least as likely as not 
secondary to [his] excessive noise exposure while serving in 
the military."  

On July 2007 VA examination, the Veteran reported that he had 
constant tinnitus since 1991, described as a ringing in the 
ears.  The audiologist was asked to opine regarding the 
etiology of the tinnitus.  He noted that there were no 
complaints of tinnitus found in the claims file and stated 
that he could not "resolve this issue without resort to mere 
speculation." 

In an October 2007 letter, E. R. F., M. D. stated that the 
Veteran had a long term tinnitus and that it was his opinion 
that the tinnitus was "probably military related." 

At the March 2008 DRO hearing the Veteran testified that 
during Desert Storm he was in a postal unit that was located 
near the runway of an airstrip.  He related that he had to 
work outside sorting boxes and was exposed to the noise of 
various aircraft taking off and landing.  

C. Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

As tinnitus is a disability capable of lay observation (See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002)), and its 
presence has been noted (and not disputed) by both private 
and VA medical care providers, it is shown that the Veteran 
has recurrent tinnitus.  Furthermore, as the record gives the 
Board no reason to doubt the Veteran's credibility (and since 
the disability is one capable of lay observation), it is 
reasonably shown he has had it since service.  

The Board notes that there is conflicting medical evidence as 
to whether there is a nexus between the Veteran's recurrent 
tinnitus and his service.  The July 2007 VA examiner in 
essence is a non-opinion, as the audiologist indicated that 
he could not offer an opinion without resort to mere 
speculation.  [Notably, the report of that examination is 
also somewhat suspect, as it lists a puretone threshold of 
158 db at 1000 hertz in the left ear (and an average puretone 
threshold of 40 decibels) and lists diagnoses of 
sensorineural hearing loss that appear inconsistent with the 
puretone threshold and speech discrimination scores 
reported.]  

The October 2007 opinion of E. R. F., M. D. that the 
Veteran's tinnitus is "probably military related" is 
lacking in probative value as it is phrased in terms that are 
general and speculative.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) (holding that medical evidence that is speculative, 
general, or inconclusive cannot be used to support a claim).  

Regarding the May 2007 opinion of audiologist S. C. that the 
Veteran's tinnitus "is at least as likely as not secondary 
to [his] excessive noise exposure while serving in the 
military", it is noteworthy that, given the Veteran's 
assignment to a postal unit, the extent of his exposure to 
noise trauma in service remains somewhat unresolved.  
However, the rationale provided for the opinion was that the 
tinnitus began in the service.  As the Veteran has given 
sworn testimony (at the DRO hearing) that he experienced 
tinnitus during service, and tinnitus is a disability capable 
of lay observation, this opinion is supported by the 
evidentiary record.  As the opinion is by a medical 
professional competent to provide it, and explains the 
underlying rationale, it is probative, and persuasive, 
evidence in this matter.  

Accordingly, the Board concludes that the evidence supports 
the Veteran's claim, and that service connection for tinnitus 
is warranted.   


ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


